Citation Nr: 1747697	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-33 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee anterior cruciate rupture.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome.

3.  Entitlement to service connection for a lower back condition, to include lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1980 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2011 and November 2011 rating decisions in which the RO, inter alia, granted service connection and assigned a 10 percent rating for right knee anterior cruciate rupture, effective January 3, 2011; granted service connection and assigned a 10 percent rating for left knee patellofemoral pain syndrome, effective January 3, 2011; and denied service connection for lumbar strain.  In January 2012, the Veteran filed a notice of disagreement (NOD).  In March 2010, the Veteran filed a document in which he listed all issues he filed for; therefore, the RO issued a statement of case (SOC) in September 2013 addressing all issues.  However, in November 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) specifically limiting the issues to those as reflected on the title page.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for right knee anterior cruciate rupture and for left knee patellofemoral pain syndrome, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

As for the matter of representation, the Board points out that the Veteran was previously represented by The American Legion, as reflected by a December 2010 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  The Veteran appointed Disabled American Veterans, as reflected by a March 2017 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision denying the claim for a lower back condition, to include lumbar strain, is set forth below.  The claims for higher ratings for service-connected right and left knee disabilities are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  While service treatment records document complaints of back pain following a 1997 motor vehicle accident, no chronic back disability was shown in service or for several years thereafter, and the only competent, probative opinion to address whether there exists a medical relationship between chronic lumbar strain and degenerative changes of the spine first diagnosed in 2011 and the Veteran's service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a lower back condition, to include chronic lumbar strain, are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §3.102, 3.159, 3.303, 4.9,  (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.   Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

Pertinent to the claim herein decided, a February 2011 pre-rating letter provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and reports of VA examinations and opinions.  Also of record and considered in connection with the claims are the lay statements from the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

In March 2011, the Veteran underwent a VA examination for a number of his disabilities.  In July 2011, the AOJ deferred a rating decision on the Veteran's claims for a right thumb, left and right knee, lumbar strain, and ankle disabilities, in part, because the March 2011 VA examiner did not provide a clear opinion with a rationale for the disabilities.  

In August 2011, an addendum opinion was provided which addressed the Veteran's disabilities and provided clear opinions with rationales as requested.  The Board finds that the examination report and opinions are sufficient with respect to the claim herein decided, as they reflect consideration of the medical and lay evidence in the Veteran's claims files, to include the Veteran's statements, and document that the examiner conducted a full physical examination of the Veteran.  Therefore, VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish direct service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999).

Certain chronic diseases (such as arthritis) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id.  

However, the use of continuity of symptoms under 38 C.F.R. § 3.303 (b) to establish a medical nexus (in lieu of a medical opinion) is limited to the chronic diseases enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3. 303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.") 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(B) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records (STRs) reflect a normal clinical evaluation for the spine upon entrance and separation as recorded on the reports of medical examination in February 1980 and March 2000 during service.  The Veteran was seen in July 1997 following a motor vehicle accident where he complained of mild back pain that radiated from his middle to lower back.  The examiner noted that the Veteran was belted at the time of the accident when the vehicle he occupied was struck from the rear.  On examination, no bruising or deformities were noted for his back and there were no muscle spasms on palpation.  In his March 1998 report of medical history, the Veteran self-reported recurrent back pain; however, the contemporaneous March 1998 report of medical examination reflects a normal clinical evaluation for the spine.  In the March 2000 separation report of medical history, the Veteran self-reported recurrent back pain due to an "injury while playing basketball, back/neck injury [from a] car accident while stationed in Virginia." 

In February 2011, several statements were submitted on behalf of the Veteran.  The Veteran's wife reported that the Veteran's back pain is so severe that at times he had to sit down or he would fall.  A friend noted that the Veteran complained numerous times of chronic lower back spasms.  Another friend noted that the Veteran complained of severe lower back pain and reported that his job duties required him to walk and stand for several hours a day, so he would have to take more breaks than usual to sit until his discomfort subsided.  The Veteran also submitted a statement where he reported that he had constant back pain in his lower back spine above his tailbone that kept him from engaging in most activities.  

On examination in March 2011, the Veteran was diagnosed with lumbar strain.  On examination, the Veteran had tenderness to palpation over the lower midline and paraspinal muscles at approximately S-1.  He demonstrated normal forward flexion from 0 to 90 degrees.  Extension was noted to be from 0 to 5 degrees.  No flare-ups or changes with repeat range of motion testing was noted.  He had sensation intact to light touch throughout.  The examiner found that the Veteran had normal examination findings with some exception of some limited range of motion due to some discomfort.  He did not have any radicular symptoms, thus, the examiner found that his lumbar strain was unchanged.  X-rays revealed no fractures or dislocations.  No instability and malalignment of curvature of the spine was noted.  There was disk space narrowing with degenerative changes noted at L5-S1.   

In an August 2011 addendum opinion, the reviewing VA medical professional noted that the Veteran's significantly decreased range of motion limited by pain.  He also noted that the Veteran had mild calcification of his disk spaces, as noted on X-ray, but he did not show any signs of significant facet hypertrophy, no anterior retrolisthesis, and no significant loss of disk height.  Additionally, he lacked any radicular symptoms and, therefore, most of his pain was related to his diagnosis of chronic lumbar strain.  The medical professional agreed with the assessment of chronic lumbar strain based on his examination and radiographs.  He opined that his current lower back impairment is not caused or associated with his time in military service as review of the claims file revealed a normal spine examination on entrance and exit from the military, and the only evaluation for back pain was secondary to a low velocity motor vehicle accident where the driver was retained wearing a seatbelt.  He noted that the Veteran had a normal neck and back examination at the time of the accident in August 1997.  He also noted that his upper and lower extremities were unaffected and his neurovascularly was intact after the accident.  The Veteran also had no muscle spasms noted or back bruising/deformity at that time.  Therefore, the medical professional found that due to the apparently isolated nature of his back pain with no follow ups and normal examination on exit examination from the military, it was his opinion that it is less likely than not that his current back pain is associated or caused by his military service or related to the back complaints noted in service. 

Post-service treatment record beginning August 2011  note that the Veteran complained of lower back pain which he attributed to his motor vehicle accident in 1997.  In August 2014, the Veteran underwent a physical therapy evaluation culminating in assessments of chronic low back and neck pain related to degenerative changes of lumbar and cervical spine with soft tissue tightness and tenderness along paraspinals, traps.  Additionally, he underwent an X-ray of his lumbar spine where inferior degenerative sclerosis on the sacral side of both sacroiliac joints was noted.  There was also degenerative spurring and disc narrowing at L3-L4 with degenerative narrowing at L4-L5.  There was no subluxation or fracture.  The report also documents the Veteran's reported history of back pain started several years ago following his right knee anterior cruciate ligament reconstruction (ACL) surgery and his neck pain had been going on for a few years also possibly related to a rear-ended motor vehicle accident. 

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for a lower back condition is not warranted.  

As noted above, STRs reflect a normal clinical evaluation for the Veteran's spine upon entrance and separation as recorded on the reports of medical examination in February 1980 and March 2000.  During his period of service, the Veteran was involved in a motor vehicle accident and was subsequently seen by a physician for his mild back pain.  No bruising/deformities or muscle spasms noted, and every medical examination following the accident in service reflected a normal clinical evaluation for his spine.  As found by the August 2011 opinion provider, the  back pain noted in service was apparently isolated in nature as there were no follow-ups after his accident and his separation medical examination reflects a normal examination.  As to the motor vehicle accident, specifically, the opinion provider noted a normal neck and back examination subsequent to the accident and that his upper and lower extremities were unaffected.  As noted above, the Veteran had no muscle spasms or bruising/deformity.   Therefore, no chronic back condition was shown in service.  

Furthermore, no disability affecting the lower spine was demonstrated until several years later.  The earliest post-service treatment records document complaints of back pain, and assessment of chronic lumbar strain and degenerative changes of the spine, in 2011.  Such factors tend to weigh against a claim for service connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   

Moreover in the only medical opinion to directly address whether there exists a medical nexus between current back problems and service-rendered by the August 2011 opinion provider-weighs against such a finding.  That opinion was based on consideration of, and is consistent with, other evidence of record, and is supported by clearly-stated rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Thus, the Board accepts this opinion as probative of the medical nexus question.  

Significantly, moreover, although the Veteran has alleged that the disability is related to his in-service motor vehicle accident, neither he nor his representative has presented or identified any contrary medical evidence or opinion that actually supports a medical relationship between his back disability and an in-service event.  Notably, the Veteran's own reports dating his back pain back to his military service-specifically, his in-service motor vehicle accident-reflected in his medical records are mere reiterations of his reported history, and do not constitute competent, probative evidence of the required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence, and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  

In this regard, the Board also acknowledges that the Veteran is  certainly competent to report matters within his own personal knowledge, to include the occurrence of injury, and as to the nature and frequency of symptoms.  See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002).  However, to whatever extent the Veteran purports to opine as to the etiology of his current lower back  disability, such is complex medical question that involves internal processes, and are, thus, beyond the realm of a layperson.  Here, the Veteran simply not shown to possess the medical training or experience to render a competent opinion on such a complex medical matter.  See, e.g. Davidson, v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  See also Jandreau, supra; Buchanan, supra.  As his assertions in this regard, thus, have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion of record, on the basis of his own lay assertions, alone.  

For all the foregoing reasons, the Board finds that service connection for a lower back condition, to include lumbar strain, must be denied.  In reaching the conclusion to deny this claim, the Board as considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for a lower back condition, to include lumbar strain, is denied. 


REMAND

The Board's review of the claims file reveals that further development of this claim, prior to appellate consideration, is warranted.  

In February 2011, the Veteran submitted a statement where he reported that he had chronic knee bilateral knee pain.  He reported that he had locking on his right knee from the smallest movement and swelling in his knee.  He stated that he wore a knee brace on both knees to help support him when walking.  He further reported that the chronic pain in his left knee prevent him from sitting and walking for long periods of time. 

On VA examination in March 2011, the Veteran reported a 10 out of 10 pain in his right knee.  He reported that he used a cane and brace occasionally with minimal help and that he could walk 30 minutes.  He further reported flare-ups from excessive standing, walking, or physical activity.  

As to the Veteran's left knee, he reported pain rated as an eight out of 10.  He reported that his pain was worse when going down hills or downstairs.  He further reported that a cane and brace moderately helped his pain.  He stated that he could walk 30 minutes and had flare-ups with physical activity.  

Considering the Veteran's assertions in conjunction with the time period since the March 2011 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); VAOPGCPREC 11-95 (1995).

The Board further notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016) in a case involving evaluation of service-connected knee disability.  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non weight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Here, inasmuch as the right and left knee disability is currently evaluated on the basis of limitation of motion, range of motion findings consistent with 38 C.F.R. § 4.59 and Correia are needed to properly evaluate the Veteran's bilateral knee disabilities.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records from the VA Medical Center (VAMC) in Augusta, Georgia, and any associated facility(ies) since July 2013.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ's adjudication of each claim should include consideration of whether staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate, as well as whether separate ratings based on limitation of motion and instability are warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from Memphis VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since February 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his service-connected right and left knee disabilities..

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include x-rays)  should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of each knee (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

On range of motion testing of each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination .  If pain on motion is observed, the examiner should indicate the point at which pain begins.

Also for each knee, if the examination is not conducted during a flare up., based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Additionally, the examiner should indicate whether there is any ankylosis in each knee, and, if so, whether it is favorable or unfavorable, and the angle at which the knee is held.

All examination findings and testing results, along with complete, clearly stated rational for conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted , adjudicate the higher rating claims remaining on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include\, with respect to each knee, consideration of whether staged rating is appropriate).

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


